

116 HRES 820 IH: Expressing support for designation of February 2020 as National Citizenship Month.
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 820IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Castro of Texas (for himself, Mr. Espaillat, Ms. Garcia of Texas, Mr. Case, Mr. Grijalva, Ms. Velázquez, Ms. Jackson Lee, Mr. McGovern, Ms. Lofgren, Mr. Nadler, Ms. Sánchez, Ms. Mucarsel-Powell, Mrs. Napolitano, Mrs. Watson Coleman, Mr. Gallego, Mr. Correa, Mr. García of Illinois, Ms. Norton, Mr. Gonzalez of Texas, Mr. Soto, Mr. Khanna, Ms. Escobar, Mr. Raskin, Mr. Takano, Ms. Schakowsky, Mr. Carson of Indiana, Mr. Cárdenas, Ms. Barragán, Mr. Cisneros, Mr. Vela, Mr. Blumenauer, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for designation of February 2020 as National Citizenship Month.
	
 Whereas the United States has been recognized for centuries as the land of opportunity for those seeking economic and educational opportunities as well as freedom from persecution;
 Whereas immigrants account for 13.6 percent of the population of the United States; Whereas one in eight people in the United States is an immigrant and one in six workers in the United States is an immigrant;
 Whereas when immigrants arrive in the United States, the vast majority embrace the principles that strengthen our Nation: valuing work ethic, pursuing education, and striving for economic opportunity;
 Whereas thanks to their reflection of these principles, immigrants have allowed the United States to thrive economically, socially, and culturally, which reinforces and further defines our Nation as the land of opportunity;
 Whereas the United States must continue to welcome immigrants from across the globe in order to remain standing as a beacon for innovation and advancement;
 Whereas the United States, by embracing these principles, continues to attract the most talented, diverse, and hardest working immigrants;
 Whereas the non-citizen population in the United States has been estimated to be 22.5 million in 2017, of which 13.2 million were lawful permanent residents;
 Whereas of those 13.2 million lawful permanent residents, 9 million are eligible to become naturalized citizens of the United States;
 Whereas the United States continues to support our immigrant community, particularly those that seek a pathway to citizenship;
 Whereas naturalization is the formal process by which United States citizenship is granted to immigrants after they have fulfilled requirements under the Immigration and Nationality Act;
 Whereas U.S. Citizen and Immigration Services (USCIS) welcomes approximately 620,000 to 780,000 citizens each year during naturalization ceremonies;
 Whereas nearly 70 percent of lawful permanent residents became eligible to naturalize more than 15 years ago;
 Whereas the high cost of citizenship and lack of information prevent many lawful permanent residents from naturalizing;
 Whereas naturalization application processing should be fair, efficient, affordable, and accessible to all eligible individuals, not just the wealthy;
 Whereas the proposed hikes in naturalization fees would raise the cost of applying for citizenship by more than 80 percent, from $640 to $1,170, while also eliminating the fee waiver and reduced fee for low-income applicants, making naturalization unaffordable for 4 million eligible naturalization applicants;
 Whereas current USCIS naturalization backlogs are averaging 10 to 16 months, with some applicants waiting over 2 years before obtaining citizenship;
 Whereas lengthy naturalization backlogs with processing times of more than six months deprive our country of the expeditious integration of new Americans;
 Whereas in addition to adding to the richness and diversity of our Nation’s culture, our immigrant community plays a critical role in growing our economy, for example, in 2013, immigrants added $1.6 trillion to the United States gross domestic product (GDP) and helped increase the standard of living for Americans;
 Whereas citizenship alone can boost individual earnings by 8 to 11 percent, leading to a potential $21 to 45 billion increase in cumulative earnings over 10 years; and
 Whereas in addition to the economic, educational, and cultural benefits of citizenship, newly naturalized citizens gain the right and privilege to vote in United States elections, run for public office, bring family members to the United States, and other benefits: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Citizenship Month;
 (2)supports the goals and efforts of National Citizenship Month, which include raising awareness about the requirements for naturalization and financial assistance options, hosting citizenship workshops, modernizing and streamlining the naturalization process, and attending citizenship ceremonies;
 (3)honors the contributions our immigrant community makes to our Nation; (4)recognizes that the successful naturalization of the 9 million eligible lawful permanent residents will provide significant social and economic benefits to our Nation; and
 (5)recognizes that when we fully incorporate and integrate our immigrant community in our Nation, then our democracy and Nation are further strengthened.
			